COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER OF STAY AND ABATEMENT FOR BANKRUPTCY

Appellate case name:      Ephor Group, LLC v. Affiliated Solutions, LLC d/b/a Litcap and ORW
                          Resources, LLC

Appellate case number:    01-18-00423-CV

Trial court case number: 2017-81583

Trial court:              281st District Court of Harris County

        On February 6, 2019, the appellant, Ephor Group, LLC, filed a Suggestion of Bankruptcy
informing this Court that it has filed a petition for relief under Chapter 7 of Title 11, United
States Code, in Cause Number 19-30193 in the United States Bankruptcy Court for the Southern
District of Texas. It is ordered that this appeal is stayed. See 11 U.S.C. § 362(a) (automatic
bankruptcy stay). It is further ordered that this appeal is abated, treated as a closed case, and
removed from this Court’s active docket.

        Any party may reinstate the case by promptly filing a motion informing the Court that the
automatic bankruptcy stay has been lifted or terminated and specifying what further action, if
any, is required from this Court. Until such a motion to reinstate has been filed, the Court will
take no further action other than to receive and hold any documents tendered during the period of
suspension. See TEX. R. APP. P. 8.2. Any document filed while the proceeding is suspended will
be deemed filed on the same day, but after, the Court reinstates the appeal. TEX. R. APP. P. 8.2,
8.3.

       Unless a party successfully moves to reinstate or sever, this appeal will be an inactive
case on the Court’s docket. See TEX. R. APP. P. 8.3. For administrative purposes, the parties are
ordered to notify this Court within 30 days of the conclusion of the bankruptcy case.

       It is so ORDERED.

Judge’s signature: __/s/ Justice Peter Kelly_________
                    Acting individually  Acting for the Court


Date: __February 12, 2019______